DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Acknowledgment is made of the response to restriction filed on 04/29/2021 in which group 1 was elected. Note non-elected group 2 related to the method of receiving feedback from acoustic waves based on a reflected wave, claim 20 includes this non-elected matter and therefore is also withdrawn since group 1 was selected. Additionally claims 28-30 depend from a withdrawn independent claim and therefore would need to be withdrawn. 

Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 18, line 2 states the pore size is both greater than one half wavelength “and” also equal to one half wavelength. It cannot be both, therefore the clear is not clear. Applicant should select a size(s) that are not mutually exclusive. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 17, 19, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas [US 5,436,548] in view of von Krusenstierna [US 3,923,550].
With respect to claims 1, 28, 29, Thomas discloses a battery [100], comprising: a first electrode [110 or 120]; a second electrode [110 or 120]; an electrolyte interposed between the first electrode and the second electrode [150]; and at least one acoustic wave device configured to generate a plurality of acoustic waves during a charging of the battery [col. 3 lines 38-53], the charging of the battery triggering cations from the first electrode to travel through the electrolyte and deposit on the second electrode [implicit function of how ions travel during replenishing of charge of a battery], the plurality of acoustic waves agitating the electrolyte to at least homogenize a distribution of cations in the electrolyte [“resulting in smoother plating and more efficient deposition” of the ions], however, Thomas does not disclose dendrite is his disclosure and therefore lacks a disclosure of the homogenization preventing a formation of dendrites on the second electrode by at least increasing a uniformity of the deposit of cations on the second electrode.
Von teaches a method and apparatus for charging a battery where the homogenization of the electrolyte prevents a formation of dendrites on a second electrode by at least increasing a uniformity of the deposit of cations on the second electrode subjected to a vibratory agitation [col. 1 lines 44-51].
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to that the vibratory agitation of the electrolyte that 

With respect to claim 4, Thomas and Von disclose the invention except for wherein the plurality of acoustic waves comprises surface acoustic waves, Lamb waves, flexural waves, thickness mode vibrations, mixed-mode waves, longitudinal waves, shear mode vibrations, and/or bulk wave vibrations. However as the prior art discloses use of a transducer for the waves the selection of a specific type of wave, i.e. thickness mode vibrations, would be obvious to a person having ordinary skill in the art since selection of the optimal wave can be performed without undue experimentation. The benefit of selecting the wave to correspond to a certain frequency or direction of wave (shear vs bulk) enables flexibilities in the cost and placement during the construction of the wave generating components. 

With respect to claim 5, Thomas and Von as applied above disclose wherein the battery comprises a separator is interposed between the first electrode and the second electrode, and wherein the at least one acoustic wave device is disposed at a core of the structure [i.e. 210]. However, the prior art references lack a disclosure that the battery is a cylindrical battery configured to form a jelly-roll structure. 
Official notice is taken that a cylindrical battery configured to form a jelly-roll structure is routine/common in the art of batteries. Therefore it would have been obvious to modify Thomas as applied to include a cylindrical battery formed as a jelly-roll structure for the benefit of using a battery that conforms to industry standard dimensions (i.e. a vast majority of devices are designed to fit/accommodate this cylindrical dimension). 

claims 6 and 7, Thomas further discloses wherein the at least one acoustic wave device is disposed at a side of the first electrode and/or the second electrode or is disposed above and/or beneath the first electrode and/or the second electrode [210, note that the bottom/beneath of the battery device would still be considers a “side” just a bottom side of the electrode].

With respect to claim 8, Thomas further discloses wherein the charging of the battery activates the at least one acoustic wave device to at least generate the plurality of acoustic waves [col. 3 lines 54-68].

With respect to claims 17 and 19, Thomas as applied above fails to disclose calculation of the specific parameters of the waves, i.e. attenuation length and amplitude. It is the position of the Examiner that is would have been obvious to a person with ordinary skill such that the frequency of the plurality of acoustic waves that correspond with an attenuation length of the plurality of acoustic waves and are selected such that the attenuation length corresponds to one or more dimensions of the battery, the first electrode, and/or the second electrode and also wherein the plurality of acoustic waves are selected to have an amplitude that preserves a solid electrolyte interface layer formed on a surface of the first electrode and/or the second electrode, since discovering optimum values of a result effective variable involves only routine skill. For example, simple equations are used to determine these parameters, i.e. wavelength is equal to speed of sound constant over the frequency, and does not require any special knowledge of undue experimentation to calculate the optimum parameters. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify attenuation length and amplitude as claimed for the benefit of designing the frequency to optimally interact with the electrolyte in the desired way (i.e. how strong they interact with the solution and electrode layers). 
Claims 2 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas [US 5,436,548] and von Krusenstierna [US 3,923,550] as applied above, and further in view of Bloch [US 2014/0226430].
With respect to claims 2 and 30, Thomas as applied above fails to disclose wherein the plurality of acoustic waves induces acoustic streaming within the electrolyte, and wherein the acoustic streaming further agitates the electrolyte to homogenize the distribution of the cations in the electrolyte.
However, Bloch teaches improving batteries through the application of sinusoidal or non0sinusoidal vibrations [par. 0072] and wherein an ultrasonic waveform can be shaped and varied to control the amount of cavitation and the amount of mixing, streaming, and levitation [par. 0075]. 
Therefore it would have been obvious to a person having ordinary skill in the art to modify Thomas to induce acoustic streaming within the electrolyte wherein the acoustic streaming further agitates the electrolyte to homogenize the distribution, in view of the teachings of Bloch, to increase the current that a battery cell, as horizontal sinusoidal vibrations increase the flow of electrolyte. 








Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if canceled and incorporated into independent claim 1 including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 13, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed “wherein the at least one acoustic wave device comprises a transducer deposited on a substrate, wherein the transducer is configured to respond to an electrical input signal by at least applying tension and compression within and/or upon the substrate, and wherein the substrate responds to the tension and the compression by at least oscillating to generate the plurality of acoustic waves.”
***Note should Applicant choose this option claims 20-23 would be rejoined as they would depend from an allowable claim. Also note Applicant would need to cancel claims 24-26 and 28-30 to expedite the notice of allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859